Title: To Benjamin Franklin from the Comte de Sarsfield, 7 November 1777
From: Sarsfield, Guy-Claude, comte de
To: Franklin, Benjamin


friday 7th 9br 1777
Count Sarsfield is very unhappy in having failed to find mr. franklin at home So much the more that he is near Going to the country for about a fortnight. Begs the favour from mr. franklin that he Pleases to let him know by the way of the Penny post if he wants more mr. Gibbon’s history of the Roman Empire and Garma’s teatro de España. Mr. franklin may keep them if not Read as long as he pleases but mr. Sarsfield wants to know it as one of those Books do not belong to him and he desires to be able to give an account of it to the owner. He presents his best compliments to mr. Deane and to mr. [Wm.?] franklin.
 
Addressed: A Monsieur / Monsieur franklin
